Title: From Alexander Hamilton to Jeremiah Olney, 18 August 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir.
Treasury DepartmentAugust 18 1792.

The Collector of Salem has communicated to me that a small quantity of goods were imported there from France by Mr. Cutts of Ports-mouth in April last, upon which the Duties were paid agreeably to the original Invoice, said to have been made out according to the depreciated state of Assignats.
A like importation is said to have been made at the same time into Providence by the same Gentleman, and it is alleged that the invoice produced there having specified the difference between Assignats and specie, the Duties were calculated on the specie amount.
I should be glad to be informed of the precise time when the said importation was made [& of the circumstances attending it.]
I am, Sir,   Your Obed Servant
A Hamilton
Jere. Olney Esqr
Providence
